Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 sets forth the glass ceramic has a glass liquidus temperature however the glass ceramic does not have a glass liquidus temperature the glass used to form the glass ceramic has a glass liquidus temperature. The property glass liquidus temperature is not a property of the claimed glass ceramic.
	Applicants argue “Applicant respectfully disagrees with the Office's assertion. Regardless of the theory, the glass liquidus temperature of the claimed glass ceramic are clearly defined in the specification by its measurement method, which is described on page 14, lines 23-29, in the original specification. As such, claim 16 is not indefinite at least because it is clearly defined in the specification.”
	This is not persuasive in overcoming the rejection because page 14, lines 23-29 only mention the liquidous temperature of the glass not the glass ceramic or crystallized glass. The specification clearly states “a glass sample is placed into a 50ml platinum crucible”. No where is it stated the glass is crystallized and then the liquidous temperature is measure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-14,16,17,24,26-33 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Beall et al (20160102010).
	With respect to claims 1 and 3, Beall et al teach a crystallized glass composition including in wt%

    PNG
    media_image1.png
    226
    309
    media_image1.png
    Greyscale

	Examples 1 and 2 include a ZrO2/Li2O ratio of .32 and .336 respectively.
	With respect to claim  2, B2O3 is present in an amount of .2 wt% in example 2.
	With respect to claims 4, 6 and 8, examples 1 and 2 include 7.5 and 8.1wt% of Al2O3 respectively.
	With respect to claims 5 and 7, the SiO2/Li2O ratio is 6.26.
	With respect to claims 9 and 10, ZrO2+P2O5+TiO2 is 6 and 6.2 wt% in examples 1 and 2.
	With respect to claims 11 and 26, Cu2O [0173], CeO2 and Fe2O3 [0175] may be included in an amount >0 to 3 wt%.
	With respect to claim 12, 28-30, Li2Si2O5 may be present in an amount of 20-60% [0151].
	With respect to claims 13, 31-32 beta quartz solid solution may be present in an amount of 5 to 30% [0153].
	With respect to claims 14 and 33, the ranges of the separate crystal phases add up to less than 50% as well as many of the crystallized glasses are transparent indicating lower amounts of crystal phase.
With respect to claims 16 and 17, it is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
	With respect to claim 24, the claim lacks any structure distinguishing from the products taught by Beall et al.
	With respect to claim 27, the claimed amounts are inclusive of zero.
	
  Claim(s) 1-12,15-17,26-30, is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Johannes et al (201400475674).
 With respect to claims 1 and 3, Johannes et al teach a lithium disilicate glass ceramic comprising 

    PNG
    media_image2.png
    192
    599
    media_image2.png
    Greyscale

Example 1 has a ZrO2/Li2O ratio of 1.58 and example 2 has a ZrO2/Li2O ratio of .073.
With respect to claim 2, examples 1-8 have a BaO of zero.
With respect to claims 4 and 6, SiO2 of example 1 is 71%.
With respect to claims 5 and 7, SiO2/Li2O ratio is 5.6.
With respect to claim 8, example 1 has a Na2O content of 5.4%.
With respect to claim 9, example 2 has a TiO2 content of 5%.
With respect to claim 10, example 1 has a ZrO2+ P2O5  +TiO2 content of 2%.
With respect to claims 11 and 26 oxides of Ce, Fe and V may be added [0041].
With respect to claims 12, 28 -30 the lithium disilicate content is less than  40% [0040].
With respect to clam 15 LiALSi4O10 is not included as a crystalline phase.
With respect to claims 16 and 17, it is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
With respect to claim 27, the claimed amounts are inclusive of zero.
Response to Arguments
Applicant’s arguments with respect to the claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beall et al ( 20210114920;20210002164;20200002221; 20170144921 ) are related documents of Beall et al (20160102010).
Johannes et al (20110030423) is a related document of Johannes et al (20140045674).
Yuan (20200131080) and Yagi (/,071,493) are cited for teaching a lithium disilicate glass ceramic similar too that claimed.
Duffy et al is cited for teaching a glass ceramic having a lithium dislicate phase in an amount of 46% [0136].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368. The examiner can normally be reached 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
08/15/2022